Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-19 of copending Application No. 16116253 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim set of 10/26/2020 or application 16116253 provides a method for manufacturing a capacitive sensor by additive manufacturing while claims 1-14 of the instant application is broad enough to be read on by the claim set of 10/26/2020 or application 16116253.
Claims 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 6-13 of copending Application No. 16116253 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim set of 10/26/2020 or application 16116253 provides a method for manufacturing a capacitive sensor by additive manufacturing while claims 15-20 of the instant application is broad enough to be read on by the claim set of 10/26/2020 or application 16116253.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 4 and 7 are objected to because of the following informalities:  In claim 4 the recitation of A probe according to claims 1 should read A probe according to claim 1 and in claim 7 the recitation of A probe according to claims 5 should read A probe according to claim 5.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitations of “a housing formed of electrically insulating ceramic material” and “a core formed of electrically insulating ceramic material” are unclear if they are meant to be made of the same material or different materials. 


Claim 2, 6, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitations of “electrically conductive material” is unclear if it is meant to be the same electrically conductive material as claim 1 or if it is a new electrically conductive material. 

Claim 18, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitations of “electrically conductive material” is unclear if it is meant to be the same electrically conductive material as claim 15 or if it is a new electrically conductive material. 

Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “a moving engine element” is unclear if the applicant means to introduce a new moving engine element different from claim 1 or if the applicant is referring to the moving engine element of claim 1. 

Claims 1, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “the housing and the front face of the core being bonded together by the sensing electrode” is unclear how the sensing electrode bonds the front face of the core and the housing.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “ the side face of the core chamber of the housing and the side face of the core are bonded together by the guard” is unclear how the guard bonds the side face of the core chamber of the housing. 

Claims 2-14, and 16-20 are also rejected due to their dependence to one or more of the above rejected independent claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20140119884A1 ESLER (hereinafter “ESLER”).
Regarding claim 1, ESLER teaches: 
A probe for monitoring a moving engine element (abstract; clearance sensor 24), the probe comprising: a housing (insulation layer 204) formed of electrically insulating ceramic material (par. 20); 
a core formed of electrically insulating ceramic material (fig. 2, the space of the insulation layer 204 between electrodes 212 is a core and is part of insulation layer 204; see fig. 2 below), the core comprising a front face (see fig. 2 below);
and a sensing electrode formed of electrically conductive material, the sensing electrode being arranged between the housing and the front face of the core and the housing and the front face of the core being bonded together by the sensing electrode (see fig. 2 below).  

    PNG
    media_image1.png
    685
    742
    media_image1.png
    Greyscale

Regarding claim 4, ESLER teaches:
wherein the probe is a capacitive probe and the sensing electrode defines one of the electrodes of a capacitor (abstract), the other electrode being formed by a moving engine element when a moving engine element is coupled with the sensing electrode (par. 5; par. 14).  

Regarding claim 5, ESLER teaches:
wherein the core comprises a rear face, opposite the front face, and a side face extending between the front face and the rear face (see fig. 2 below).  

    PNG
    media_image2.png
    755
    870
    media_image2.png
    Greyscale

Regarding claim 7, ESLER teaches:
wherein the probe further comprises a guard (casing 206) formed of electrically conductive material (par. 29 and par. 30), the guard being arranged at the side face of the core and electrically isolated from the sensing electrode and the contact (see fig. 2 below).  

    PNG
    media_image3.png
    602
    842
    media_image3.png
    Greyscale

Regarding claim 9, ESLER teaches, 
wherein: the housing comprises a front face and a rear face, opposite to the front face (see fig. 2 below); 
and the sensing electrode is arranged between the rear face of the housing and the front face of the core (see fig. 2 below) and the rear face of the housing and the front face of the core are bonded together by the sensing electrode (see 112 above).  

    PNG
    media_image4.png
    585
    890
    media_image4.png
    Greyscale

Claim(s) 15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US4950084A Bailleul (hereinafter “Bailleul”).
Regarding claim 15, Bailleul teaches, 
A method of forming a probe for monitoring a moving engine element (abstract), 
the method comprising the steps of: providing a housing (insulating intermediate piece 301) formed of electrically insulating ceramic material (table III); 
providing a core (a mineral insulator in the form of powder 39) formed of electrically insulating ceramic material (table III teaches MgO which is known in the art to be an electrically insulating ceramic), the core comprising front face (see fig. 3B below); 
and bonding the housing to the front face of the core using an electrically conductive material arranged between the housing and the front face of the core (sealed brazing 308 column 8 lines 3 to 11), the electrically conductive material arranged between the housing and the front face of the core forming a sensing electrode arranged between the housing and the front face of the core (see fig. 3B below) 

    PNG
    media_image5.png
    740
    467
    media_image5.png
    Greyscale

Regarding claim 17, Bailleul teaches,
wherein the step of providing a core comprises providing a core having a cavity having an open end at the front face (column 8 lines 40 to 45 teaches a gap which is a cavity that is filled with powder 39 which forms the core of Bailleul).  

Regarding clam 18, Bailleul taches,
further comprising the step of arranging an electrically conductive material in the cavity of the core (sealed brazing 308 column 8 lines 3 to 11), the electrically conductive material in the cavity of the core forming a contact arranged in electrical contact with the sensing electrode (sealed brazing 308).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 6, 10, 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140119884A1 ESLER (hereinafter “ESLER”) in view of EP3018445A1 FORD (hereinafter “FORD”). 
Regarding claim 2, ESLER does not teach wherein the core comprises a cavity having an open end at the front face and wherein the probe further comprises a contact formed of electrically conductive material, the contact being arranged in the cavity of the core and being arranged in electrical contact with the sensing electrode.  FORD teaches, wherein the core (insulating material 44) comprises a cavity (see fig. 6 below) having an open end at the front face (see fig. 6 below) and wherein the probe further comprises a contact (via 41) formed of electrically conductive material (par. 38 teaches in operational communication and in light of par. 38 of FORD, operational communication means electrically conductive), the contact being arranged in the cavity of the core and being arranged in electrical contact with the sensing electrode (plate 40 and par. 37).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the ESLER reference, such that wherein the core comprises a cavity having an open end at the front face and wherein the probe further comprises a contact formed of electrically conductive material, the contact being arranged in the cavity of the core and being arranged in electrical contact with the sensing electrode, as suggested and taught by FORD, for the purpose of providing a means to provide  electronic communication (par. 38).

    PNG
    media_image6.png
    538
    709
    media_image6.png
    Greyscale
  

Regarding claim 6, ESLER does not teach wherein the core comprises a cavity having an open end at the front face and wherein the probe further comprises a contact formed of electrically conductive material, the contact being arranged in the cavity of the core and being arranged in electrical contact with the sensing electrode, wherein the core comprises a rear face, opposite the front face, and a side face extending between the front face and the rear face, and wherein the cavity of the core has an open end at the rear face.  FORD teaches, wherein the core (insulating material 44) comprises a cavity (see fig. 6 below) having an open end at the front face (see fig. 6 below) and wherein the probe further comprises a contact (via 41) formed of electrically conductive material (par. 38 teaches in operational communication and in light of par. 38 of FORD, operational communication means electrically conductive), the contact being arranged in the cavity of the core and being arranged in electrical contact with the sensing electrode (see fig. 6 below; par. 38 teaches in operational communication and in light of par. 38 of FORD, operational communication means electrically conductive), wherein the core comprises a rear face (see fig. 6 below), opposite the front face (see fig. 6 below), and a side face extending between the front face and the rear face (see fig. 6 below), and wherein the cavity of the core has an open end at the rear face (see fig. 6 below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the ESLER reference, such that wherein the core comprises a cavity having an open end at the front face and wherein the probe further comprises a contact formed of electrically conductive material, the contact being arranged in the cavity of the core and being arranged in electrical contact with the sensing electrode, wherein the core comprises a rear face, opposite the front face, and a side face extending between the front face and the rear face, and wherein the cavity of the core has an open end at the rear face, as suggested and taught by FORD, for the purpose of providing electronic communication (par. 38).  

    PNG
    media_image7.png
    709
    843
    media_image7.png
    Greyscale


Regarding claim 10, ESLER does not teach wherein the housing comprises a core chamber, the core being at least partially received in the core chamber and the rear face of the housing forming a face of the core chamber.  FORD teaches, wherein the housing (fig. 6 see fig. 6 below is defined by the walls pointed out below) comprises a core chamber (fig. 6 see fig. 6 below is defined by the space between the  walls of the housing), the core (insulating material 44) being at least partially received in the core chamber and the rear face of the housing forming a face of the core chamber (fig. 6 see fig. 6 below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the ESLER reference, such that wherein the housing comprises a core chamber, the core being at least partially received in the core chamber and the rear face of the housing forming a face of the core chamber, as suggested and taught by FORD, for the purpose of providing an advantage such that the capacitance probe 36 can record a more accurate distance measurement (par. 36).

    PNG
    media_image8.png
    570
    848
    media_image8.png
    Greyscale

Regarding claim 11, FORD teaches, wherein the core chamber is an open chamber defined by the rear face of the housing and a side face extending from the rear face to an open end (see fig. 6 below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the ESLER reference, such that wherein the core chamber is an open chamber defined by the rear face of the housing and a side face extending from the rear face to an open end, as suggested and taught by FORD, for the purpose of providing an advantage such that the capacitance probe 36 can record a more accurate distance measurement (par. 36).

    PNG
    media_image9.png
    570
    848
    media_image9.png
    Greyscale


Regarding claim 12, ESLER teaches, except where struck through, wherein: the core comprises a rear face, opposite the front face (see fig. 2 below), and a side face extending between the front face and the rear face the housing comprises a front face and a rear face (see fig. 2 below), opposite to the front face (see fig. 2 below); the probe further comprises a guard (casing 206) formed of electrically conductive material (par. 29 and par. 30), the guard being arranged at the side face of the core and electrically isolated from the sensing electrode and the contact (see fig. 2 below); the sensing electrode is arranged between the rear face of the housing and the front face of the core (see fig. 2 below), the rear face of the housing and the front face of the core being bonded together by the sensing electrode (see 112 above); (see fig. 2 below).  ESLER does not teach the housing comprises a core chamber, the core chamber being an open chamber defined by the rear face of the housing and a side face extending from the rear face to an open end, and the core being at least partially received in the core chamber.  FORD teaches, the housing (fig. 6 see fig. 6 below is defined by the walls pointed out below) comprises a core chamber (fig. 6 see fig. 6 below is defined by the space between the  walls of the housing), the core chamber being an open chamber defined by the rear face of the housing and a side face extending from the rear face to an open end (see fig. 6 below), and the core being at least partially received in the core chamber (see fig. 6 below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the ESLER reference, to include/such that the housing comprises a core chamber, the core chamber being an open chamber defined by the rear face of the housing and a side face extending from the rear face to an open end, and the core being at least partially received in the core chamber, as suggested and taught by FORD, for the purpose of providing an advantage such that the capacitance probe 36 can record a more accurate distance measurement (par. 36).

    PNG
    media_image2.png
    755
    870
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    602
    842
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    585
    890
    media_image4.png
    Greyscale


    PNG
    media_image3.png
    602
    842
    media_image3.png
    Greyscale


    PNG
    media_image8.png
    570
    848
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    570
    848
    media_image9.png
    Greyscale

Regarding claim 13, FORD teaches, wherein the side face of the core chamber (see fig. 6 below) of the housing and the side face of the core are bonded together by the guard (see 112 above and fig. 6 below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the ESLER reference, such that wherein the side face of the core chamber of the housing and the side face of the core are bonded together by the guard, as suggested and taught by FORD, for the purpose of providing an advantage such that the capacitance probe 36 can record a more accurate distance measurement (par. 36).


Claims 3, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140119884A1 ESLER (hereinafter “ESLER”) in view of EP3018445A1 FORD (hereinafter “FORD”) in view of US4950084A Bailleul (hereinafter “Bailleul”). 
Regarding claim 3, ESLER and FORD do not teach wherein the housing and the core are bonded together by a braze joint comprising an electrically conductive braze filler material, and wherein the sensing electrode is formed of the electrically conductive braze filler material of the braze joint.  Bailleul teaches, wherein the housing and the core are bonded together by a braze joint comprising an electrically conductive braze filler material, and wherein the sensing electrode is formed of the electrically conductive braze filler material of the braze joint (column 3 lines 12 to 19).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the ESLER and FORD references, to include wherein the housing and the core are bonded together by a braze joint comprising an electrically conductive braze filler material, and wherein the sensing electrode is formed of the electrically conductive braze filler material of the braze joint, as suggested and taught by Bailleul, for the purpose of providing a means to an insulating intermediate piece made of ceramic is sealingly brazed onto the electrode (column 3 lines 13 to 15).

Regarding claim 8, ESLER and FORD do not teach wherein the guard is formed of the same electrically conductive material as the sensing electrode.  Bailleul teaches, wherein the guard is formed of the same electrically conductive material as the sensing electrode (column III teaches body 302 which is analogous to a guard and electrode 303 as both being made from ferro nickel), as suggested and taught by Bailleul, for the purpose of providing materials which are appropriate for constructing this sensor in this illustrative embodiment (column 6 lines 17 and 18).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the ESLER and FORD references, such that wherein the guard is formed of the same electrically conductive material as the sensing electrode.  ESLER and FORD discloses the claimed invention except for wherein the guard is formed of the same electrically conductive material as the sensing electrode. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose materials since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to wherein the guard is formed of the same electrically conductive material as the sensing electrode for the purpose of providing materials which are appropriate for constructing this sensor in this illustrative embodiment as taught by Bailleul (column 6 lines 17 and 18).

Regarding claim 14, ESLER teaches wherein the side face of the core chamber of the housing and the side face of the core are bonded together by a braze joint comprising an electrically conductive braze filler material (par. 20 teaches braze seal 218 to form a hermetic seal), .  ESLER and FORD do not teach and wherein the guard is formed by the electrically conductive braze filler material.  Bailleul teaches, and wherein the guard is formed by the electrically conductive braze filler material (column III teaches body 302 which is analogous to a guard being made from ferro nickel which is a metal which is obvious to be a metal which is electrically conductive).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the ESLER and FORD references, to include and wherein the guard is formed by the electrically conductive braze filler material, as suggested and taught by Bailleul, for the purpose of providing materials which are appropriate for constructing this sensor in this illustrative embodiment (column 6 lines 17 and 18).  Furthermore, ESLER and FORD discloses the claimed invention except for wherein the guard is formed of the same electrically conductive material as the sensing electrode. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose materials since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to wherein the guard is formed of the same electrically conductive material as the sensing electrode for the purpose of providing materials which are appropriate for constructing this sensor in this illustrative embodiment as taught by Bailleul (column 6 lines 17 and 18).


Claims 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4950084A Bailleul (hereinafter “Bailleul”) in view of WO 2012049443 A2 ELLIOTT (hereinafter “ELLIOTT”) . 
Regarding claim 16 Bailleul teaches, wherein the electrically conductive material arranged between the housing and the front face of the core is an electrically conductive braze filler material (sealed brazing 308; column 7 lines 30-32 teach examples I, II, and III contacting the same materials and techniques and column 6 lines 20 to 23 teach gold or silver-copper as the brazings which is known in the art to be electrically conductive).  Bailleul  does not teach and wherein the step of bonding the housing to the front face of the core comprises heating the housing, core and electrically conductive braze filler material to form a braze joint between the housing and the front face of the core , the braze joint forming the sensing electrode.  ELLIOTT teaches and wherein the step of bonding the housing to the front face of the core comprises heating the housing, core and electrically conductive braze filler material to form a braze joint between the housing and the front face of the core , the braze joint forming the sensing electrode (page 10 lines 16-30 page 11 lines 1-28). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Bailleul reference, to include and wherein the step of bonding the housing to the front face of the core comprises heating the housing, core and electrically conductive braze filler material to form a braze joint between the housing and the front face of the core , the braze joint forming the sensing electrode, as suggested and taught by ELLIOTT, for the purpose of providing a hermetic seal (page 11 line 27).

Regarding claim 19, Bailleul does not teach wherein the step of arranging the electrically conductive material in the cavity of the core is performed after the step of bonding the housing to the front face of the core.  ELLIOTT teaches, wherein the step of arranging the electrically conductive material in the cavity of the core is performed after the step of bonding the housing to the front face of the core (page 10 lines 16-30 page 11 lines 1-28).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Bailleul reference, such that wherein the step of arranging the electrically conductive material in the cavity of the core is performed after the step of bonding the housing to the front face of the core, as suggested and taught by ELLIOTT, for the purpose of providing a hermetic seal (page 11 line 27).

Regarding claim 20, Bailleul does not teach wherein the step of arranging the electrically conductive material in the cavity of the core is performed before the step of bonding the housing to the front face of the core.  ELLIOTT teaches, wherein the step of arranging the electrically conductive material in the cavity of the core is performed before the step of bonding the housing to the front face of the core (page 10 lines 16-30 page 11 lines 1-28).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Bailleul reference, such that wherein the step of arranging the electrically conductive material in the cavity of the core is performed before the step of bonding the housing to the front face of the core as suggested and taught by ELLIOTT, for the purpose of providing a hermetic seal (page 11 line 27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763